United States Court of Appeals

For the First Circuit











No. 01-2415



JOSEPH MCMANUS,



Plaintiff, Appellant,



v.



ASHBEL T. WALL, ET AL.,



Defendants, Appellees.







APPEAL FROM THE UNITED STATES DISTRICT COURT



FOR THE DISTRICT OF RHODE ISLAND



[Hon. Ronald R. Lagueux, 
U.S. District Judge
]







Before



 Selya, 
Circuit Judge
,

Campbell, 
Senior Circuit Judge
,

and Lynch, 
Circuit Judge
.











Joseph McManus
 on brief pro se.

Michael B. Grant
, Deputy Chief Legal Counsel, on Motion for Summary Disposition for appellees.












March 8, 2002












Per Curiam
. 
Under the version of the Rhode Island statute applicable at the time he filed his section 1983 complaint, McManus appears to have been exempted from the normal three-year limitations period applicable to personal injury actions because he was imprisoned at the time this cause of action accrued.  
See
See
 
Cepulonis
 v. 
Fair
, 732 F.2d 1, 6 (1st. Cir. 1984).  Nor does his assertion state a claim for a Fourth Amendment violation since he has not shown that remedies are unavailable to him, either administratively or in the state court.  
See
 
Hudson
 v. 
Palmer
See
 
Olsen
 v. 
Correiro
, 189 F.3d 52, 57-58 (1st Cir. 1999).

See
 
Carillo
 v. 
DuBois
, 23 F.Supp.2d 103, 107 (D.Mass. 1998), 
vacated
 
in
part
 
on
 
other
 
grounds
See
 
Sandin
Conner
Olim
 v. 
Wakinekona
, 461 U.S. 238, 249 (1983).  Nor has McManus shown that the district court abused its discretion by denying his motions to compel discovery of his medical records and his motion to file an amended complaint to extend the time during which he alleged he was subjected to an improper prison classification.  
See
 
Walton
 v. 
Nalco Chemical Co.
Ayala-Gerena
 v. 
Bristol Myers-Squibb Co.
, 95 F.3d 86, 91 (1st Cir. 1996).

AFFIRMED.

















3